Exhibit 10.1

 

[g140961kgi001.jpg]

 

6/1/2012

 

Via Email: ogle.bill@yahoo.com

 

Bill Ogle

4008 Miramar Ave.

Dallas, TX  75205

 

Dear Bill:

 

On behalf of Blue Calypso, Inc. (“Blue Calypso” or “Company”), I am pleased to
offer you (“you” or “Employee”) the position of President/Chief Executive
Officer (“CEO”) based in Dallas, Texas and reporting to the Board of Directors
(the “Board”) of the Company.  In addition to the CEO position, upon your
official start date (the “Start Date”), you will be appointed as a director of
the Company.  Your duties and responsibilities include: business strategy and
direction; overall development and execution of the business plans and
objectives across the Company under the directions and subject to approval by
the Board; driving sales growth and expanding partner and customer base; capital
structure and fundraising; overall management and supervisory responsibility for
all direct reports, and other duties and tasks incident to the office of CEO as
may be otherwise reasonably designated by the Board from time to time.

 

The terms of your offer are set out below.  You will be provided with benefit
details separately.  The benefits and the payment therefore will be no less than
those available to other C-level employees of the Company.

 

Irrevocable Offer

 

The Company acknowledges that you are currently employed and will be foregoing
continued employment if you accept employment with the Company.   In
consideration of this fact, you will have until June 1, 2012 to accept this
offer of employment (“Offer Period”).   This offer is irrevocable and will
remain open throughout the Offer Period.   If you do not accept the offer at the
expiration of the Offer Period, the offer may be rescinded.

 

 

 

Annual Base Salary:

 

$400,000.00 annually, paid semi-monthly in accordance with the Company’s
standard payroll practices.  Your Annual Base Salary can be increased but not
decreased.

 

 

 

Incentive Compensation:

 

In addition to base salary, your compensation will consist of an annual
incentive-based portion that will entitle you to earn equity based compensation
with a target value of 100% of your base annual salary, with an upper limit of
200%, determined and administered by the Board in its sole discretion.  This
incentive-based compensation will be subject to meeting or exceeding reasonable
financial and non-financial annual milestones established and mutually agreeable
by you and the Board.  These milestones will be agreed upon no later than 60
days after your start date.  Such incentive-based equity compensation may be
paid in the form of shares of common stock of the Company (“Common Stock”) or
cash.

 

[g140961kgi002.jpg]

 

--------------------------------------------------------------------------------


 

 

 

Your performance and compensation shall be reviewed periodically and evaluated
on the basis of your overall contributions to the growth and operating results
of the Company.  Any change in compensation (whether cash or equity) or other
consideration shall be at the sole discretion of the Board.  Your compensation,
however, can be increased but not decreased.

 

 

 

Equity Participation*:

 

Pursuant to the Blue Calypso, Inc. 2011 Long-Term Incentive Plan (the “Plan”),
the Company will grant you Restricted Stock (“RS”) (as defined in the Plan) with
underlying shares of Common Stock equal to seven percent (7%) of total issued
and outstanding shares of Common Stock and Warrants (the “Proposed Award”)(1)
calculated as of Start Date.  The actual number of RS shares granted will depend
on the actual date of grant.  However, by way of example only, as of the date of
this offer, the Proposed Award would consist of RS shares that relate to
approximately twelve and one half (12.5) million shares of Common Stock as
calculated on March 5, 2012.  Your Proposed Award would be subject to vesting as
follows: (i) one-third of the RS shares would vest on the one year anniversary
of the actual date of grant as approved by the Board (the “Initial Vesting
Date”); and (ii) the remaining two-thirds of the RS shares would vest pro-rata
in eight (8) equal installments with each installment vesting on the last day of
each calendar quarter (the “Subsequent Vesting Dates”) for the eight calendar
quarters beginning on and after the Initial Vesting Date, subject to terms and
conditions of the Plan and the form of award agreement.  This means that you
will be required to provide continuous service to the Company through each
vesting date in order for the RS shares to vest as provided above. If prior to
the third anniversary of the date of grant a Change in Control occurs, then
vesting and settlement of the RS shares shall accelerate in full on the
effective date of such Change in Control, provided that you are providing
services to the Company on the

 

--------------------------------------------------------------------------------

* Please note that the Proposed Award will be subject to a strict tax law that
governs nonqualified deferred compensation, known as Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”).  Section 409A
generally will prevent the Company from making any changes to the Proposed Award
once it is granted without triggering adverse tax consequences to you (i.e.,
additional tax liability of approximately 20% to 30% over ordinary income tax
rates).  Thus, if you accept the terms of this Proposed Award, please note that
the Company will not be able to change the date that the shares will be
delivered to you or terminate the Proposed Award and grant you a new award.  The
Company recommends that you consult your own tax advisors regarding the tax
impact of this Proposed Award to you.

 

(1) “Cause” means (i) your failure to substantially perform your duties with the
Company, which failure has not been cured by you (if cure is possible) within 30
days after a written demand for substantial performance is delivered to you by
the Company detailing the performance deficiencies; (ii) your willfully engaging
in conduct that is materially harmful to the Company (including its finances,
reputation or otherwise); (iii) your taking (or attempting to take) a business
opportunity of the Company, including your obtaining or attempting to obtain any
improper personal profit in connection with any transaction entered into on
behalf of the Company; (iv) your taking (or attempting to take) for your
personal benefit any funds or property belonging to the Company for an improper
purpose; or (v) your conviction of, or entry by you of a guilty or no contest
plea to, a misdemeanor (involving moral turpitude or fraud) or a felony, or any
other crime with respect to which imprisonment is a possible punishment. 
References in this definition to the “Company” include the Company’s affiliates.

 

--------------------------------------------------------------------------------


 

 

 

date of such Change in Control, and you have not been terminated without cause
or by you without Good Reason.

 

 

 

Annual Equity Award:

 

You will also be offered additional annual equity awards of up to two hundred
percent (200%) of your base salary subject to mutually agreeable and reasonable
targets beginning in 2013.  Such additional awards will be subject to vesting
acceleration in the event of a Change of Control.

 

 

 

Signing Bonus Award:

 

You will receive a stock option grant equivalent to three percent (3%) of the
issued and outstanding shares and warrants calculated as of, and delivered on
your start date (“Signing Bonus Award”). The Signing Bonus Award will be in the
form of stock options with a grant price of $.10 which are immediately vested. 
Signing Bonus Award will include the ability to perform a “cashless exercise”.

 

 

 

Reimbursement Expenses:

 

Subject to such rules and procedures as from time to time are specified by the
Company, the Company shall reimburse you on a monthly basis for reasonable
business expenses necessarily incurred in the performance of your duties under
this Agreement.

 

 

 

Severance:

 

If you are terminated without Cause(1) or you terminate your employment for Good
Reason(2) the Company will pay you your base salary in accordance with standard
payroll events for twelve (12) months from the date of your separation
(“Severance Period”) and you shall be eligible to earn and receive any Incentive
Compensation subject to the targets being achieved .  Additionally, your RS and
equity grants will continue to vest for eighteen (18) months from the date of
your termination without Cause or for Good Reason.  During the Severance Period,
the Company will pay the premiums for health insurance coverage substantially
similar to that provided to you and your dependents as of the date of
termination under the Company’s group health and medical policies, for so long
as you elect to continue such coverage.

 

 

 

Vacation/Sick Time:

 

You will be entitled to four (4) weeks of paid vacation per year. Unused
vacation time may not be carried over to the next calendar year and you cannot
receive cash compensation for days not used.

 

 

 

Insurance Benefits:

 

Blue Calypso provides a comprehensive medical/dental program to all eligible
employees.  Program details will be made available to you upon request.

 

--------------------------------------------------------------------------------

(2)  You may resign and terminate your employment with the Company for “Good
Reason.”  You shall have “Good Reason” to effect a termination in the event that
the Company (i) breaches its obligations to pay any salary, benefit or bonus due
hereunder or, (ii) requires you to relocate more than 50 miles from the greater
Dallas, Texas area, or (iii) diminishes the functional responsibilities of your
position in a substantial and negative manner; or (iv) becomes insolvent or
there is a bankruptcy filing by the Company, or (v) you are prevented from or
not allowed to perform the material duties of a CEO of a company.

 

--------------------------------------------------------------------------------


 

Dispute Resolution:

 

We recognize that there are matters in this Offer which require agreement
between you and Blue Calypso.  In the event we are unable to agree on any such
matters, we can jointly select a person to break the deadlock. The decision of
such additional person shall be binding on us.  If we do not mutually agree on
such additional person within five (5) business days of the date of the
deadlock, we will each designate a representative within seven (7) business days
from the date of the deadlock.  Those designated representatives will then
select an additional representative within ten (10) business days from the date
of the deadlock. The representatives will make the decision on the matters on
which we could not agree. The decision of the majority of the representatives
shall be binding on us. The additional person or the representatives (whichever
is applicable) must be a certified public accountant or attorney licensed by and
practicing in the State of Georgia for a minimum of ten (10) years.  Any cost
associated with the efforts of such accountant(s) or attorney(s) shall be paid
by Blue Calypso.

 

 

 

Board of Director Seats:

 

As the President and CEO of the Company, it will be imperative that members of
the Board of Directors have the broadest experience base to give council to the
CEO.  Therefore, within 90 days of your start date, you may appoint up to three
members of the Board of Directors, replacing the current Board by mutual consent
and agreement of yourself and the Chairman, Andrew Levi. The new Board of
Directors will total 5, including the three outlined in this paragraph, the CEO,
as well as Andrew Levi.

 

Blue Calypso is an Equal Opportunity Employer.

 

We are very excited that you are joining our team at Blue Calypso.  Please
acknowledge your acceptance of this offer by signing below and delivering a copy
to me via email.

 

Sincerely,

 

Andrew Levi, CEO

 

--------------------------------------------------------------------------------


 

Employee agrees that [he OR she] will not use, in connection with employment
hereunder, any materials that may be construed to be confidential information or
trade secrets owned by a competitor.  Employee further represents that [he OR
she] is not prohibited from performing under the terms of this agreement by: (a)
any contracts, written or oral, or amendments or modifications thereto, between
[himself OR herself] and a competitor of Blue Calypso or any predecessor,
successor, subsidiary, or affiliate of a competitor, or (b) any continuing
obligation or restriction of any contract, statute, or common law duty to which
Employee may be subject with respect to any confidential information or trade
secret owned by any person or entity, or any other current or former employer or
partner.  Employee acknowledges and agrees that any action [he OR she] may take
in violation of any contract, statue or common law duty that obligates him/her
not to disclose or use any confidential information or trade secret owned by
another is expressly outside the scope of employee’s employment with the
Company.

 

I hereby agree to the terms of this offer of employment:

 

 

Signed:

 

 

 

 

 

Print Name:

 

 

 

Date:                               , 2012

 

--------------------------------------------------------------------------------